Title: From Benjamin Franklin to Schweighauser, 11 June 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, June 11. 1781
I have received your favour of the 7th. inclosing your Account, and advising me of your Drafts upon me for the same, which I shall duly honour.
I have already furnish’d Mr. Robert Beverly Chew, with as much Money as I could afford, considering the Numbers that apply to me. You may if that will be acceptable furnish him with another Gunea. But not a farthing more to the Lee you mention, whom I take to be a John Lee, who pretended to be Brother to a Merchant at Newbury Port in New-England, and whom from his various and inconsistent Stories, I take to be an Impostor.
I have the Honour to be, with great Regard, Sir, &c
Mr. Schweighauser.
